Exhibit 10.1
 
[Form of]
 
SUBSCRIPTION AGREEMENT
 
Discovery Laboratories, Inc.
2600 Kelly Road
Warrington, Pennsylvania 18976
 
The undersigned (the “Investor”) hereby confirms its agreement with you as
follows:
 
1.  This Subscription Agreement (this “Agreement”) is made as of the date set
forth on the signature page hereto between Discovery Laboratories, Inc., a
Delaware corporation (the “Company”), and the Investor.
 
2.  The Company has authorized the sale and issuance to certain investors of up
to 3,030,304 shares (the “Shares”) of its Common Stock, par value $0.001 per
share (the “Common Stock”), subject to adjustment by the Company’s Board of
Directors, or a committee thereof, for a purchase price of $6.60 per share (the
“Purchase Price”).
 
3.  The offering and sale of the Shares (the “Offering”) are being made pursuant
to (a) an effective Registration Statement on Form S-3, as amended (including
the Prospectus contained therein (the “Base Prospectus”), the “Registration
Statement”) filed by the Company with the Securities and Exchange Commission
(the “Commission”), (b) if applicable, certain “free writing prospectuses” (as
that term is defined in Rule 405 under the Securities Act of 1933, as amended),
that have or will be filed with the Commission and delivered to the Investor on
or prior to the date hereof (the “Time of Sale Prospectus”), and (c) a
Prospectus Supplement (the “Prospectus Supplement”) containing certain
supplemental information regarding the Shares and terms of the Offering that
will be filed with the Commission and delivered, or otherwise made available, to
the Investor along with the Company’s counterpart to this Agreement.
 
4.  The Company and the Investor agree that the Investor will purchase from the
Company and the Company will issue and sell to the Investor the number of shares
of Common Stock set forth on the signature page hereto for the aggregate
purchase price set forth on the signature page hereto; provided, prior to the
execution of this Agreement by the Company, that the Company shall have the
right in its absolute discretion to reject this Agreement. The Shares shall be
purchased pursuant to the Terms and Conditions for Purchase of Shares attached
hereto as Annex I and incorporated herein by this reference as if fully set
forth herein.
 
5.  The manner of settlement of the Shares purchased by the Investor shall be
determined by such Investor as follows (check one):
 
[____]
A.
Delivery by electronic book-entry at The Depository Trust Company (“DTC”),
registered in the Investor’s name and address as set forth below, and released
by Continental Stock Transfer & Trust Company, the Company’s transfer agent (the
“Transfer Agent”), to the Investor at the Closing. NO LATER THAN ONE (1)
BUSINESS DAY AFTER THE EXECUTION OF THIS AGREEMENT BY THE INVESTOR AND THE
COMPANY, THE INVESTOR SHALL:

 

   
(I)
DIRECT THE BROKER-DEALER AT WHICH THE ACCOUNT OR ACCOUNTS TO BE CREDITED WITH
THE SHARES ARE MAINTAINED TO SET UP A DEPOSIT/WITHDRAWAL AT CUSTODIAN (“DWAC”)
INSTRUCTING THE TRANSFER AGENT TO CREDIT SUCH ACCOUNT OR ACCOUNTS WITH THE
SHARES, AND

 

--------------------------------------------------------------------------------


 

 
(II)
REMIT BY WIRE TRANSFER THE AMOUNT OF FUNDS EQUAL TO THE AGGREGATE PURCHASE PRICE
FOR THE SHARES BEING PURCHASED BY THE INVESTOR TO THE FOLLOWING ACCOUNT:

 
THE CITIBANK PRIVATE BANK
153 East 53rd Street
New York, NY 10043
ABA # 021-000-089
Account Name: Discovery Laboratories, Inc.
Account Number: 49492878
- OR -
 
[____]
B.
Delivery versus payment (“DVP”) through DTC (i.e., the Company shall deliver
Shares registered in the Investor’s name and address as set forth below and
released by the Transfer Agent to the Investor at the Closing directly to the
account(s) at SG Cowen & Co., LLC identified by the Investor and simultaneously
therewith payment shall be made from such account(s) to the Company through
DTC). NO LATER THAN ONE (1) BUSINESS DAY AFTER THE EXECUTION OF THIS AGREEMENT
BY THE INVESTOR AND THE COMPANY, THE INVESTOR SHALL:

 

 
(I)
NOTIFY SG COWEN & CO., LLC OF THE ACCOUNT OR ACCOUNTS AT SG COWEN & CO., LLC TO
BE CREDITED WITH THE SHARES BEING PURCHASED BY SUCH INVESTOR, AND 

 

   
(II)
CONFIRM THAT THE ACCOUNT OR ACCOUNTS AT SG COWEN & CO., LLC TO BE CREDITED WITH
THE SHARES BEING PURCHASED BY THE INVESTOR HAVE A MINIMUM BALANCE EQUAL TO THE
AGGREGATE PURCHASE PRICE FOR THE SHARES BEING PURCHASED BY THE INVESTOR.

 
IT IS THE INVESTOR’S RESPONSIBILITY TO (A) MAKE THE NECESSARY WIRE TRANSFER OR
CONFIRM THE PROPER ACCOUNT BALANCE IN A TIMELY MANNER AND (B) ARRANGE FOR
SETTLEMENT BY WAY OF DWAC OR DVP IN A TIMELY MANNER. IF THE INVESTOR DOES NOT
DELIVER THE AGGREGATE PURCHASE PRICE FOR THE SHARES OR DOES NOT MAKE PROPER
ARRANGEMENTS FOR SETTLEMENT IN A TIMELY MANNER, THE SHARES MAY NOT BE DELIVERED
AT CLOSING TO THE INVESTOR OR THE INVESTOR MAY BE EXCLUDED FROM THE CLOSING
ALTOGETHER.
 
6.  The Investor represents that, except as set forth below, (a) it has had no
position, office or other material relationship within the past three years with
the Company or any of its affiliates and (b) it has no direct or indirect
affiliation or association with any NASD member. Exceptions:
 

--------------------------------------------------------------------------------

(If no exceptions, write “none.” If left blank, response will be deemed to be
“none.”)


2

--------------------------------------------------------------------------------


 
Number of Shares: _______________________________
Purchase Price Per Share: $_________________________
Aggregate Purchase Price: $________________________


Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.
 


 
Dated as of: December __, 2005
 
__________________________

INVESTOR
 
By:__________________________________
Print Name:____________________________
Title:_________________________________
Address:______________________________   
__________________________
                           __________________________
 

 
Agreed and Accepted
this __th day of December, 2005:


 
DISCOVERY LABORATORIES, INC.
 


By:_______________________________
Name: Robert J. Capetola, Ph.D.
Title: President and Chief Executive Officer
 
3

--------------------------------------------------------------------------------


 
ANNEX I
 
TERMS AND CONDITIONS FOR PURCHASE OF SHARES
 
1.  Authorization and Sale of the Shares. Subject to the terms and conditions of
this Agreement, the Company has authorized the sale of the Shares.
 
2.  Agreement to Sell and Purchase the Shares; Placement Agent.
 
2.1 At the Closing (as defined in Section 3.1), the Company will sell to the
Investor, and the Investor will purchase from the Company, upon the terms and
conditions set forth herein, the number of shares of Common Stock set forth on
the last page of the Agreement to which these Terms and Conditions for Purchase
of Shares are attached as Annex I (the “Signature Page”) for the aggregate
purchase price therefor set forth on the Signature Page.
 
2.2 The Company proposes to enter into substantially this same form of
Subscription Agreement with certain other investors (the “Other Investors”) and
expects to complete sales of Shares to them. The Investor and the Other
Investors are hereinafter sometimes collectively referred to as the “Investors,”
and this Agreement and the Subscription Agreements executed by the Other
Investors are hereinafter sometimes collectively referred to as the
“Agreements.” 


2.3 Investor acknowledges that the Company intends to pay SG Cowen & Co., LLC
(the “Placement Agent”) a fee of four and three quarters percent (4 3/4%) of the
gross proceeds (the “Placement Fee”) in respect of the sale of Shares to the
Investors.


2.4 The Company has entered into a Placement Agent Agreement (the “Placement
Agreement”) with the Placement Agent that contains certain representations,
warranties, covenants and agreements of the Company that may be relied upon by
the Investor, which shall be a third party beneficiary thereof. A copy of the
Placement Agreement is available upon request.


3.  Closings and Delivery of the Shares and Funds.
 
3.1 Closing. The completion of the purchase and sale of the Shares (the
“Closing”) will occur at a place and time (the “Closing Date”) to be specified
by the Company and the Placement Agent, and of which the Investors will be
notified in advance by the Placement Agent. At the Closing, (a) the Company will
cause the Transfer Agent to deliver to the Investor the number of shares set
forth on the Signature Page registered in the name of the Investor or, if so
indicated on the Investor Questionnaire attached hereto as Exhibit A, in the
name of a nominee designated by the Investor and (b) the aggregate purchase
price for the Shares being purchased by the Investor will be delivered by or on
behalf of the Investor to the Company.
 
3.2 (a)  Conditions to the Company’s Obligations. The Company’s obligation to
issue the Shares being purchased by the Investor to the Investor will be subject
to the receipt by the Company of the purchase price for the Shares being
purchased hereunder as set forth on the Signature Page and the accuracy of the
representations and warranties made by the Investor and the fulfillment of those
undertakings of the Investor to be fulfilled prior to the Closing Date.


(b) Conditions to the Investor’s Obligations. The Investor’s obligation to
purchase the Shares will be subject to the accuracy of the representations and
warranties made by the Company and the fulfillment of those undertakings of the
Company to be fulfilled prior to the Closing Date, including, without
limitation, those contained in the Placement Agreement (collectively, the
“Company Closing Conditions”). The Investor’s obligations are expressly not
conditioned on the purchase by any or all of the other Investors of the Shares
that they have agreed to purchase from the Company.
 
4

--------------------------------------------------------------------------------


 
3.3 Delivery of Funds.


(a) Delivery by Electronic Book-Entry at The Depository Trust Company. If the
Investor elects to settle the Shares purchased by such Investor through delivery
by electronic book-entry at DTC, no later than one (1) business day after the
execution of this Agreement by the Investor and the Company, the Investor shall
remit by wire transfer the amount of funds equal to the aggregate purchase price
for the Shares being purchased by the Investor to the following account
designated by the Company and the Placement Agent pursuant to the terms of that
certain Escrow Agreement (the “Escrow Agreement”) dated as of December 13, 2005,
by and among the Company, the Placement Agent and Brown Raysman Millstein Felder
& Steiner LLP (the “Escrow Agent”):


THE CITIBANK PRIVATE BANK
153 East 53rd Street
New York, NY 10043
ABA # 021-000-089
Account Name: Discovery Laboratories, Inc.
Account Number: 49492878


Such funds shall be held in escrow until the Closing and delivered by the Escrow
Agent on behalf of the Investors to the Company upon the satisfaction, in the
sole judgment of the Placement Agent, of the Company Closing Conditions. The
Placement Agent shall have no rights in or to any of the escrowed funds, unless
the Placement Agent and the Escrow Agent are notified in writing by the Company
in connection with the Closing that a portion of the escrowed funds shall be
applied to the Placement Fee. The Company and the Investor agree to indemnify
and hold the Escrow Agent harmless from and against any and all losses, costs,
damages, expenses and claims (including, without limitation, court costs and
reasonable attorneys fees) (“Losses”) arising under this Section 3.3 or
otherwise with respect to the funds held in escrow pursuant hereto or arising
under the Escrow Agreement, unless it is finally determined that such Losses
resulted directly from the willful misconduct or gross negligence of the Escrow
Agent. Anything in this Agreement to the contrary notwithstanding, in no event
shall the Escrow Agent be liable for any special, indirect or consequential loss
or damage of any kind whatsoever (including but not limited to lost profits),
even if the Escrow Agent has been advised of the likelihood of such loss or
damage and regardless of the form of action.


Investor shall also furnish to the Placement Agent a completed W-9 form (or, in
the case of an Investor who is not a United States citizen or resident, a W-8
form).


Investor acknowledges that the Escrow Agent acts as counsel to the Placement
Agent and shall have the right to continue to represent the Placement Agent, in
any action, proceeding, claim, litigation, dispute, arbitration or negotiation
in connection with the Offering, and Investor hereby consents thereto and waives
any objection to the continued representation of the Placement Agent by the
Escrow Agent in connection therewith based upon the services of the Escrow Agent
under the Escrow Agreement, without waiving any duty or obligation the Escrow
Agent may have to any other person.


(b) Delivery Versus Payment through The Depository Trust Company. If the
Investor elects to settle the Shares purchased by such Investor by delivery
versus payment through DTC, no later than one (1) business day after the
execution of this Agreement by the Investor and the Company, the Investor shall
confirm that the account or accounts at SG Cowen & Co., LLC to be credited with
the Shares being purchased by the Investor have a minimum balance equal to the
aggregate purchase price for the Shares being purchased by the Investor.
 
5

--------------------------------------------------------------------------------


 
3.4 Delivery of Shares.


(a) Delivery by Electronic Book-Entry at The Depository Trust Company. If the
Investor elects to settle the Shares purchased by such Investor through delivery
by electronic book-entry at DTC, no later than one (1) business day after the
execution of this Agreement by the Investor and the Company, the Investor shall
direct the broker-dealer at which the account or accounts to be credited with
the Shares being purchased by such Investor are maintained, which broker/dealer
shall be a DTC participant, to set up a Deposit/Withdrawal at Custodian (“DWAC”)
instructing Continental Stock Transfer & Trust Company, the Company’s transfer
agent, to credit such account or accounts with the Shares purchased by such
Investor by means of an electronic book-entry delivery. Such DWAC shall indicate
the settlement date for the deposit of the Shares being purchased by such
Investor, which date shall be provided to the Investor by the Placement Agent.
Simultaneously with the delivery to the Company by the Escrow Agent of the funds
held in escrow pursuant to Section 3.3 above, the Company shall direct its
transfer agent to credit the Investor’s account or accounts with the Shares
being purchased by such Investor pursuant to the information contained in the
DWAC.


(b) Delivery Versus Payment through The Depository Trust Company. If the
Investor elects to settle the Shares purchased by such Investor by delivery
versus payment through DTC, no later than one (1) business day after the
execution of this Agreement by the Investor and the Company, the Investor shall
notify SG Cowen & Co., LLC of the account or accounts at SG Cowen & Co., LLC to
be credited with the Shares being purchased by such Investor. On the Closing
Date, the Company shall deliver the number of Shares purchased by such Investor
to the Investor directly to the account(s) at SG Cowen & Co., LLC identified by
Investor and simultaneously therewith payment shall be made from such account(s)
to the Company through DTC.


4.  Representations, Warranties and Covenants of the Investor.
 
4.1  The Investor represents and warrants to, and covenants with, the Company
that (a) the Investor is knowledgeable, sophisticated and experienced in making,
and is qualified to make decisions with respect to, investments in shares
presenting an investment decision like that involved in the purchase of the
Shares being purchased hereby, including investments in securities issued by the
Company and investments in comparable companies, and has requested, received,
reviewed and considered all information it deemed relevant in making an informed
decision to purchase the Shares being purchased hereby, (b) the Investor has
answered all questions on the Signature Page for use in preparation of the
Prospectus Supplement and the answers thereto are true and correct as of the
date hereof and will be true and correct as of the Closing Date and (c) the
Investor, in connection with its decision to purchase the number of shares set
forth on the Signature Page, relied only upon the Base Prospectus, the
Prospectus Supplement, the Company’s regular reports on Forms 10-K, 10-Q and 8-K
as filed by the Company with the Commission, and the representations and
warranties of the Company contained herein.
 
4.2  The Investor acknowledges, represents and agrees that no action has been or
will be taken in any jurisdiction outside the United States by the Company or
the Placement Agent that would permit an offering of the Shares, or possession
or distribution of offering materials in connection with the issue of the Shares
in any jurisdiction outside the United States where action for that purpose is
required. Each Investor outside the United States will comply with all
applicable laws and regulations in each foreign jurisdiction in which it
purchases, offers, sells or delivers Shares or has in its possession or
distributes any offering material, in all cases at its own expense. The
Placement Agent is not authorized to make and has not made any representation or
use of any information in connection with the issue, placement, purchase and
sale of the Shares, except as set forth or incorporated by reference in the Base
Prospectus or the Prospectus Supplement.
 
6

--------------------------------------------------------------------------------


 
4.3  The Investor further represents and warrants to, and covenants with, the
Company that (a) the Investor has full right, power, authority and capacity to
enter into this Agreement and to consummate the transactions contemplated hereby
and has taken all necessary action to authorize the execution, delivery and
performance of this Agreement, and (b) this Agreement constitutes a valid and
binding obligation of the Investor enforceable against the Investor in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ and contracting parties’ rights generally and except as
enforceability may be subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law)
and except as the indemnification agreements of the Investors herein may be
legally unenforceable.
 
4.4  The Investor understands that nothing in this Agreement or any other
materials presented to the Investor in connection with the purchase and sale of
the Shares constitutes legal, tax or investment advice. The Investor has
consulted such legal, tax and investment advisors as it, in its sole discretion,
has deemed necessary or appropriate in connection with its purchase of Shares.
 
4.5  The Investor represents that the final Base Prospectus, dated October 24,
2005, which is a part of the Company’s Registration Statement, has been
delivered or otherwise made available to the Investor for its review prior to or
in connection with the receipt of this Agreement. The Investor acknowledges
that, if applicable, any Time of Sale Prospectus will be delivered, or otherwise
made available to the Investor before this Agreement will be deemed to be
effective.
 
4.6  The Investor represents, warrants and agrees that, since the earlier to
occur of (i) the date on which the Placement Agent first contacted the Investor
about the Offering and (ii) the date that is the tenth (10th) trading day prior
to the date of this Agreement, it has not engaged in any short selling of the
Company's securities, or established or increased any "put equivalent position"
as defined in Rule 16(a)-1(h) under the Securities Exchange Act of 1934 with
respect to the Company's securities.
 
5.  Survival of Representations, Warranties and Agreements. Notwithstanding any
investigation made by any party to this Agreement or by the Placement Agent, all
covenants, agreements, representations and warranties made by the Company and
the Investor hereby will survive the execution of this Agreement, the delivery
to the Investor of the Shares being purchased by such Investor and the payment
therefor; provided, however, that any claims made by an Investor pursuant to
Section 2.4 hereof in respect of any breach of the representations, warranties,
covenants and agreements of the Company contained in the Placement Agreement
must be made by the Investor against the Company prior to the date which is
thirty (30) days after the date that the Company’s Annual Report on Form 10-K
for the fiscal year ended December 31, 2007 is filed with the Commission.
 
6.  Notices. All notices, requests, consents and other communications hereunder
will be in writing, will be mailed (a) if within the domestic United States by
first-class registered or certified airmail, or nationally recognized overnight
express courier, postage prepaid, or by facsimile or (b) if delivered from
outside the United States, by International Federal Express or facsimile, and
will be deemed given (i) if delivered by first-class registered or certified
mail domestic, three business days after so mailed, (ii) if delivered by
nationally recognized overnight carrier, one business day after so mailed, (iii)
if delivered by International Federal Express, two business days after so mailed
and (iv) if delivered by facsimile, upon electric confirmation of receipt and
will be delivered and addressed as follows:
 
(a)           if to the Company, to:
 
Discovery Laboratories, Inc.
2600 Kelly Road
Warrington, Pennsylvania 18976
Attention: Robert J. Capetola, Ph.D.
Phone: (215) 488-9300 
Telecopy: (215) 488-9301
 
7

--------------------------------------------------------------------------------


 
with copies to:
 
Dickstein Shapiro Morin & Oshinsky LLP
1177 Avenue of the Americas, 47th Floor
New York, New York 10036-2714
Attention: Ira L. Kotel, Esq.
Phone: (212) 835-1466
Telecopy: (212) 997-9880 
 
(b)  if to the Investor, at its address on the Signature Page hereto, or at such
other address or addresses as may have been furnished to the Company in writing.
 
7.  Changes. This Agreement may not be modified or amended except pursuant to an
instrument in writing signed by the Company and the Investor.
 
8.  Headings. The headings of the various sections of this Agreement have been
inserted for convenience of reference only and will not be deemed to be part of
this Agreement.
 
9.  Severability. In case any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein will not in any way
be affected or impaired thereby.
 
10.  Governing Law. This Agreement will be governed by, and construed in
accordance with, the internal laws of the State of New York, without giving
effect to any principles of conflicts of law that would require the application
of the laws of any other jurisdiction.
 
11.  Counterparts. This Agreement may be executed in two or more counterparts,
each of which will constitute an original, but all of which, when taken
together, will constitute but one instrument. The Company and the Investor
acknowledge and agree that the Company shall deliver its counterpart to the
Investor along with the Prospectus Supplement.
 
12.  Confirmation of Sale. The Investor acknowledges and agrees that such
Investor’s receipt of the Company’s counterpart to this Agreement shall
constitute written confirmation of the Company’s sale to such Investor of the
Shares being purchased hereby.
 
13.  Termination. In the event that the Placement Agreement is terminated by the
Placement Agent pursuant to the terms thereof, this Agreement shall terminate
without any further action on the part of the parties hereto.
 
The Company has filed a registration statement (Registration No. 333-128929,
including a base prospectus) with the SEC for the offering to which this
communication relates. Before you invest, you should read the base prospectus in
that registration statement and other documents the Company has filed with the
SEC for more complete information about the Company and this offering. You may
get these documents for free by visiting EDGAR on the SEC Web site at
www.sec.gov. Alternatively, the Company or the placement agent participating in
the offering will arrange to send you the Base prospectus if you request it by
calling toll-free 1-800-221-5616.
 
8

--------------------------------------------------------------------------------



Exhibit A
 
DISCOVERY LABORATORIES, INC.
 
INVESTOR QUESTIONNAIRE
 
Pursuant to Section 3 of Annex I to the Agreement, please provide us with the
following information:


1.    The exact name that your shares are to be registered in. You may use a
nominee name if appropriate:
 
 _____________________
2.    The relationship between the Investor and the registered holder listed in
response to item 1 above:
 
 _____________________
3.    The mailing address of the registered holder listed in response to item 1
above:
 
 _____________________
4.    The Social Security Number or Tax Identification Number of the registered
holder listed in the response to item 1 above:
 
 _____________________
5.    Name of DTC Participant (broker-dealer at which the account or accounts to
be credited with the shares are maintained):
 
 _____________________
6.    DTC Participant Number:
 
 _____________________
7.    Name of Account at DTC Participant being credited with the shares:
 
 _____________________
8.    Account Number at DTC Participant being credited with the shares:
 
 _____________________




--------------------------------------------------------------------------------



